MEMORANDUM **
Francisco Gonzalez-Leon appeals the sentence imposed following his guilty plea to illegal reentry of a deported alien, in violation of 8 U.S.C. § 1326(a). Gonzalez-Leon, who brings this appeal to preserve his rights in the event the Supreme Court should ultimately decide to overturn Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), contends that the district court violated his constitutional rights in enhancing his sentence under 8 U.S.C. § 1326(b)(2) and U.S.S.G. § 2L1.2(b)(l)(A) because of a fact — the prior commission of an felony drug-trafficking crime — neither charged in the indictment, proved beyond a reasonable doubt to a jury, nor admitted as part of the guilty plea. This contention is foreclosed. See United States v. Weiland, 420 F.3d 1062,1079 n. 16 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.